Citation Nr: 1412450	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2003, for the grant of entitlement to service connection for patella chondromalacia of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder prior to December 28, 2009.

3.  Entitlement to an initial rating in excess of 30 percent for a right knee disorder since December 28, 2009.

4.  Entitlement to a temporary total evaluation based on the need for convalescence following right knee arthroscopy associated with the Veteran's service-connected right knee patella chondromalacia on August 20, 2003.  

5.  Entitlement to a total rating based on individual employability (TDIU) on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1989, and from October 1989 to February 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Waco, Texas, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic right knee disorder.  The Veteran was eventually granted entitlement to service connection for right knee patella chondromalacia in a January 2010 rating decision, and appealed that decision with respect to the disability rating and effective date assigned.

The issues of entitlement to an initial rating in excess of 30 percent for a right knee disorder since December 28, 2009, entitlement to a temporary total evaluation based on the need for convalescence following right knee arthroscopy associated with the Veteran's service-connected right knee patella chondromalacia on August 20, 2003, and entitlement to a TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for right knee impairment was denied in an August 1995 rating decision; the Veteran did not initiate an appeal of this decision, nor was any new and material evidence submitted within one year of the decision.

2.  Following the August 1995 denial of the Veteran's service connection claim, the earliest communication or action indicating intent to reopen his previously denied claim was correspondence received by VA on May 12, 2003.

3.  Prior to December 28, 2009, the service-connected right knee disability was not manifested by limitation of flexion of 60 degrees or less, nor was it productive of limitation of extension; or recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2013). 

2.  The criteria for an effective date prior to May 12, 2003, for the award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.155(a), 3.156, 3.400, 3.1000 (2013).

3.  Prior to December 28, 2009, the criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5261 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters dated in June 2003 and March 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating and effective date assigned in the January 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with VA examinations.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of June 2004, September 2009, and December 2009 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims with respect to the issues decided herein.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the right knee.  The Veteran's reported history at these examinations was consistent with the claims file; moreover, in an initial rating claim, it is the present level of disability that is most salient to a determination of the appropriate rating for the disability at issue.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file.  Thus, the Board does not find any of the examinations to be inadequate.  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims decided herein.

II.  Effective Date Earlier than May 12, 2003

In the Veteran's August 2010 notice of disagreement, his attorney argued that he is entitled to an effective date earlier than May 12, 2003, for the grant of entitlement to service connection for a right knee disability.  However, the attorney has offered no argument whatsoever in support of this statement, and the Board finds that the May 12, 2003, effective date is proper.  
The Veteran's initial claim for entitlement to service connection for a right knee disorder was received by VA on May 4, 1995.  Entitlement to service connection for right knee impairment was denied in an August 1995 rating decision on the basis that there was no evidence of a current right knee disability to warrant entitlement to service connection.  The Veteran did not initiate an appeal of this decision nor did he submit any new and material evidence within one year of this decision.  The August 1995 rating decision thus became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2013). 

The Veteran filed a claim to reopen the previously denied claim for right knee impairment in correspondence received by VA on May 12, 2003.  In a January 2010 rating decision, entitlement to service connection for right knee patella chondromalacia was granted.  An effective date of May 12, 2003, the date of the Veteran's claim to reopen his previously denied service connection claim, was assigned.  

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2013). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  

A regional office decision becomes final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final.  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Also, under the provisions of 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2013).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3). 

In this case, considering the pertinent evidence in light of the governing legal authority, the Board finds that an effective date prior to May 12, 2003, for the award of service connection for a right knee disorder must be denied.  In short, the Board finds that August 1995 rating decision became final, and that the earliest communication or action indicating intent to reopen the Veteran's previously denied service connection claim was the correspondence received by VA on May 12, 2003.

Following the August 1995 denial of the Veteran's service connection claim for right knee impairment, the earliest statement, evidence, or other communication relating to the Veteran's claim is the May 12, 2003, claim to reopen, which was accompanied by a statement and documents submitted by the Veteran.  As there was no notice of disagreement or new and material evidence received prior to the expiration of the one-year appeal period following the August 1995 denial, that decision became final.  See 38 U.S.C.A. § 7105, 38 C.F.R. § 3.156(b) (2013).  

For these reasons, the Board finds that the claim for an effective date prior to May 12, 2003, for the award of service connection for a right knee disability must be denied.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for service connection a right knee disability, earlier than to May 12, 2003, is assignable, the claim for an earlier effective date for the award of service connection must be terminated or denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.

III.  Rating in Excess of 10 Percent Prior to December 28, 2009

In a January 2010 rating decision, the RO granted entitlement to service connection for right knee patella chondromalacia, assigning a 10 percent evaluation prior to December 28, 2009, and a 30 percent evaluation since December 28, 2009.  The Veteran seeks higher ratings for both of these periods.  In this decision, the Board will address the propriety of the 10 percent rating assigned prior to December 28, 2009.

The January 2010 rating decision assigned a 30 percent rating effective December 28, 2009, the date of a VA joints examination which revealed right knee flexion limited to 125 degrees and right knee extension limited to 15 degrees; with right knee flexion limited to 120 degrees and right knee extension limited to 20 degrees following repetitive motion.  The RO assigned the 30 percent rating pursuant to Diagnostic Code 5261, limitation of extension, based on the right knee's extension being limited to 20 degrees following repetitive motion.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this regard, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.   

Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).
When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97 (July 1, 1997).

Here, X-rays dated in February 2003 revealed patellofemoral chondral overload with suspected chondral degeneration and breakdown of the right patellofemoral joint.  Private magnetic resonance imaging (MRI) conducted in July 2003 revealed high-grade chondromalacia along the patellar apex, a small amount of fluid in the right knee joint, and intrasubstance signal within the posterior horn of the medial and lateral meniscus most consistent with early myxoid degeneration.  

In August 2003, the Veteran underwent arthroscopy of the right knee with arthroscopic lateral retinacular release, removal of chondral loose bodies and thermal chondroplasty of the patella with microfracture drilling of the patella.  At a follow-up appointment one week later, the Veteran was placed on a range of motion strengthening program, and he was to follow up in three weeks to discuss his possible return to work.  In September 2003, the Veteran was noted to have a small effusion and "good" range of motion.  The private physician indicated that he would give him a work release and see him again in two months.  In November 2003, the Veteran's range of motion was again described as "good" and was noted to be back at work.  

The Veteran was provided with a VA joints examination in June 2004, at which time he was diagnosed as having chondromalacia patella with degenerative bony changes of the right knee.  Upon examination, there was no crepitus, although there was subpatellar effusion.  Right knee flexion was limited to 80 degrees (62 degrees after repetitive motion), and extension was limited to zero degrees.  During repetitive flexion and extension, the Veteran was noted to diminish activity in such a way as to diminish his discomfort, as reflected in the decreased range of motion above.  

Private MRI conducted in June 2006 revealed small joint effusion with no evidence of a meniscal tear.  Degenerative changes were seen in the posterior horn of the medial meniscus without a discrete communicating tear.  Articular cartilage surfaces were intact in the medial and lateral compartments as well as along the patellar apex, the lateral patellar facet, and the femoral side of the joint including the femoral trochlear groove.  However, there was some recurrent chondromalacia identified along the medial patellar facet.  Examination revealed positive patellofemoral compression test and medial joint line tenderness.  McMurray's testing was negative, and stability testing was normal.  There was only a small effusion present.

A February 2007 private treatment note indicated that the Veteran reported sharp right knee pain which began abruptly while walking up the stairs.  There was no evidence of swelling, deformity, effusion, or masses.  Range of motion of the right knee was indicated to be normal with respect to flexion and extension, albeit with pain.  There was no tenderness upon palpation, and Lachman's testing, McMurray testing, and stability testing were normal.  He was diagnosed as having right knee strain.  
However, he returned for additional treatment two days later, at which time he complained of pain around the anterior knee.  His flexion was indicated to be limited to 121 degrees, with severe pain, while his extension was indicated to be limited to 180 degrees, with minimal pain.  The Veteran's impairments, to include abnormal range of motion and pain, were noted to impair him from performing the standard activities of daily living as well as work activities including walking, carrying mailbags, and climbing stairs.  

The Veteran was provided with a VA joints examination in September 2009, at which time he was diagnosed as having postoperative patellofemoral syndrome of the right knee.  Subjectively, the Veteran described deformity, giving way, instability, pain, stiffness, weakness, incoordination, and moderate weekly flare-ups of joint disease.  He denied any episodes of dislocation or subluxation, episodes of locking, or effusions.  However, upon objective examination, there was no crepitation, clicking, snapping, grinding, instability, or patellar or meniscus abnormality.  Right knee flexion was to 130 degrees, and right knee extension was to zero degrees; however, there was objective evidence of pain with active motion on the right side, although the examiner did not express any additional loss of motion due to pain in terms of degrees.  The examiner indicated that there was no objective evidence of pain following repetitive motion, and no additional limitations upon three repetitions of range of motion.  Additionally, there was no evidence of joint ankylosis.  

Aside from the period immediately following the Veteran's August 2003 right knee arthroscopy, which is discussed in greater detail in the Remand section below, the Board does not find that the Veteran is entitled to an evaluation for his right knee disability in excess of 10 percent prior to December 28, 2009.  

With respect to the Veteran's range of motion during this period, under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  However, as noted above, the Veteran had demonstrated flexion, at worst, to 62 degrees, which occurred following repetitive motion testing at his June 2004 VA examination.  Therefore, an initial disability rating in excess of 10 percent was not warranted under Diagnostic Code 5260 for that period.  In addition, the Veteran's right knee extension prior to December 28, 2009, was consistently shown to be normal upon examination.  Therefore, a compensable disability rating was not warranted under Diagnostic Code 5261 for that period.  As a result, the Veteran did not meet the criteria for a higher disability rating under Diagnostic Code 5260 or Diagnostic Code 5261 prior to December 28, 2009.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board recognizes the Veteran's complaints of pain and functional loss, the objective medical findings including the Veteran's own reported symptoms on examination do not support that there is greater functional loss than already contemplated by the 10 percent rating assigned prior to December 28, 2009.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  The range of motion findings reported by the VA examiners considered limitation due to pain as well as additional limitation of motion after repetitions of activity, and its effects on normal working movements.  As a result, based on the record as a whole, the Board finds there is no additional functional limitation not contemplated by the already assigned 10 percent rating for the Veteran's service-connected right knee disability prior to December 28, 2009.  

Turning to the other appropriate Diagnostic Codes applicable to knee disabilities, the Board finds that they are not for application.  The objective medical evidence of record shows that the Veteran does not have instability, ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5257, 5258, 5259, 5262, and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263.  The Board recognizes the Veteran's subjective reports of giving way and instability in the right knee.  However, the Board affords more weight to the objective medical evidence, based on examination and testing of the Veteran's knee that has not revealed recurrent subluxation or locking or instability.  

The Board acknowledges the Veteran's statements regarding his knee pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board acknowledges the Veteran's complaints, the objective medical findings do not support the assignment of a higher disability rating for the right knee prior to December 28, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2013).  The Board finds that the objective medical evidence of record are more persuasive with respect to whether the Veteran's disability warrants a higher disability in accordance with the schedular criteria as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's right knee, and considered the Veteran's reported symptoms.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the Veteran's right knee disability prior to December 28, 2009.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date prior to May 12, 2003, for the award of service connection for a right knee disability is denied.  

Entitlement to an initial disability rating in excess of 10 percent prior to December 28, 2009, for the service-connected right knee disability is denied.


REMAND

The Veteran also seeks entitlement to a rating in excess of 30 percent for a right knee disorder since December 28, 2009.  The Board notes that the Veteran's most recent VA examination with respect to his right knee was conducted in December 2009, nearly five years ago.  In addition, the claims file demonstrates a pattern of the Veteran receiving fairly regular private and VA treatment for his right knee over the years, although the most recent treatment records associated with the claims file are only dated in 2009.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Here, the evidence of record suggests that the Veteran's right knee disability was gradually degenerating over time.  As such, since the most recent examination was conducted nearly five years ago, the Board finds that another VA examination is necessary to evaluate the current severity of the Veteran's right knee disability.  

Moreover, because the Veteran receives treatment for his right knee through VA, and the most recent VA treatment records contained in the claims file are dated in 2009, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, as discussed above, the Veteran sought an evaluation in excess of 10 percent for his right knee disability prior to December 28, 2009.  While the Board found that the Veteran's right knee symptomatology did not fulfill the criteria for a higher rating during that period under the applicable diagnostic codes for the knee, the Board remains cognizant of the Veteran's August 2003 right knee arthroscopy and his subsequent absence from work in the weeks and/or months following that surgery.  

A review of the record shows that the Veteran underwent a right knee arthroscopy in August 2003, at which time he was instructed to engage in weight bearing as tolerated and to follow-up with his private physician in six days.  One week later, the Veteran returned for his follow up appointment, and he was placed on a range of motion strengthening program.  At that time, his private physician indicated that he would follow up in three weeks to discuss the Veteran's return to work, although he would only authorize such as return if the Veteran was "doing perfect."  A September 2003 follow-up note indicated that the Veteran's had experienced "a little bit of a setback with therapy," but that otherwise his knee was doing better.  The private physician indicated that he would give the Veteran a work release "on the 29th" and that he would see him again in two months.  Finally, a November 2003 follow-up note indicated that the Veteran had returned to work as a letter carrier, although the note did not specify the Veteran's actual date of return to work.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Title 38 C.F.R. § 4.30 also provides that a temporary total rating may be assigned for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release.  Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  

In sum, a temporary total evaluation may be assigned for up to twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.  Accordingly, the time period for consideration of medical evidence associated with the Veteran's surgery is from August 2003 to August 2004.

In addition, VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  This particular Veteran, who was only service connected for right knee patella chondromalacia rated at 10 percent disabling at the time of his August 2003 right knee arthroscopy, did not meet the minimum schedular criteria for entitlement to a TDIU on a schedular basis at that time.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based upon the Veteran's August 20, 2003, right knee arthroscopy and subsequent rehabilitation, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis from August 20, 2003, to approximately November 2003.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any treatment he has received for his right knee disability since 2009.  For any private treatment the Veteran identifies, the obtain authorization from the Veteran and request the records.  Additionally, any outstanding VA treatment identified by the Veteran should be obtained, to include but not limited to VA treatment records from the Thomas E. Creek VA Medical Center in Amarillo, Texas, and any affiliated outpatient clinics, dating from 2009 to the present.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), two attempts must be made to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If no records are obtained, (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to obtain the records, either private or VA, should be documented in the claims file.

2.  Provide the Veteran with a VA joints examination in order to assess the nature and severity of his right knee disorder.  The Veteran's VA claims file should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims file was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the right knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of right knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

3.  Transfer the Veteran's claims file to an appropriate VA clinician.  After a review of the record, the clinician must address whether the Veteran's August 20, 2003, right knee arthroscopy resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how long?

The VA clinician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the clinician concludes that a physical examination of the Veteran is necessary in order to provide the requested opinions, such should be scheduled and the Veteran must be notified.  

4.  After conducting the above development refer the case to the Veterans Service Center Manager, for approval of any further extension of convalescent rating under 38 C.F.R. § 4.30(b).

5.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted from August 20, 2003, to approximately November 2003 based on the Veteran's right knee arthroscopy.  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue during that period.  See 38 C.F.R. § 4.16(b). 

6.  Notify the Veteran that he must report for any scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


